Cole, C. J.
In order to justify the county board of supervisors, under the statute, in submitting the question of the removal of the county seat to a vote, there must be presented to it a petition, signed by two fifths of the legal voters of the county, asking for a change of the county seat. Such a petition is jurisdictional, and absolutely essential to warrant action on the subject. The statute clearly points out how the board shall ascertain and determine whether the petition contains the requisite number of petitioners. If, by examination of the poll-list of the last previous general election held in the county, it is found that the names of two fifths of the voters haw been signed to the petition, it is the duty of the board to submit the question ; otherwise, the board has no power to submit it. This is the plain meaning and intent of the statute. Sec. 655, S. & B. Ann. Stats.1
The statute implies that the specified number of names shall appear upon the petition when the board takes action and submits the question. How far the board can go in an *384inquiry as to the genuineness of the signatures on the petition is a question not involved here. If the names of the signers of the petition are found on some one of the poll-lists, the presumption would be that the petition was what it purported to be,— a genuine document; — certainly until that presumption was rebutted or the contrary shown; but, as we have said, the names of two fifths of the legal voters, as shown by the poll-lists, must appear on the petition "when the board takes final action. This is a jurisdictional fact, and must exist before the board is clothed with authority to submit the question of the removal of the county seat to a vote of the electors of the county. From the nature of the case, the board must have a reasonable time to examine the poll-lists and ascertain whether the requisite two fifths have signed the petition. This is very obvious.
■ It appears from the finding of the court below that when the petition was presented to the board it was signed, or purported to be signed, by the requisite two fifths of the legal voters. The board referred the petition to a committee, to examine the poll-lists and make a comparison of the names of the signers of the petition with such, lists. This was a very proper proceeding, and was in accord with the intention of the statute, which contemplates such an investigation. On the 14th of November the majority of the committee asked for further time to make the examination, and the request was granted. The board adjourned its session from November till the following January, to give the committee time to make the proper comparison of names, and to report to that body. In this proceeding there is nothing which is justly subject to criticism or censure.
The court below further finds that, prior to the 1st of January, 1891, the committee having the petition in charge completed its labors, so far as related to the comparing the names on the poll-list of the previous election with the names on the petition, when it appeared that there were *3852,573 names on such poll-list; that 1,030 names were required on the petition to warrant the board in submitting the question of a change to a vote of the electors, and that certain signers of the petition had withdrawn their names from the same, so that, when the board finally acted upon the petition, it did not contain the required number of names to warrant a submission.
The learned circuit judge held that the board had the right to allow persons who had signed the petition to withdraw their names therefrom, or to strike their names from the petition, when requested so to do by the signers • before the petition was finally acted upon by the board. Was that a correct view of the matter? We think it was, and that it was in accord with reason and common sense. For what valid objection is there, either in law or on grounds of public policy, against allowing a person who has signed a petition asking for a removal of the county seat from withdrawing his name from the petition before it is acted upon by the board? As the learned counsel for the defendants say, a person may have been deceived or entrapped, or though inadvertence or thoughtlessness may have signed such a petition, and, on reflection and before action is taken on it, may desire to correct his action and withdraw his name. Why should he not have the right and privilege of doing so? An intelligent man, acting deliberately and un-' derstandingly, may change his mind on such a question, ánd conclude he has made a mistake in asking for á change of the county seat, and that the public interest will be promoted by having the county seat remain where it is. All this is plain and obvious to any one reflecting on the subject. The statute goes upon the theory that two fifths of the legal voters desire and ask for a change and that the question be submitted to a vote of the electors, manifesting their wish by signing their petition for that purpose, and that this wish continues to the time the board acts *386upon the petition. The laws goes upon that theory. It is ■ not its intention or purpose to subject the people of the county to the expense and excitement of an election unless the request of two fifths of the legal voters favor and ask for the same, and there is no good reason why a person who has voluntarily signed the petition should not have the right to withdraw his name before the board finally acts upon it. If he. does- so withdraw it, or ask that it be stricken from the petition, it is plain it cannot be counted to make up the specified number.
- This conclusion is the only one we are able to entertain under our statute, and our view upon the question is sustained by the decisions in other states on similar or analogous provisions. Hays v. Jones, 27 Ohio St. 218; Dutten v. Hanover, 42 Ohio St. 215; Hord v. Elliott, 33 Ind. 220; Mayor, etc. of Kokomo v. State, 57 Ind. 152; Black v. Campbell, 112 Ind. 122; State v. Eggleston, 34 Kan. 714; S. C. 37 Kan. 426; State v. Nemaha Co. 10 Neb. 32.
. Without considering the other points discussed on the argument, we think the bill was properly dismissed because, when the board was called upon for final action on the petition on the 9th of January, 1891, it did not contain a sufficient number of petitioners to warrant a submission of the question of changing the location of the county seat to a vote of the electors of the county. Of course the injunction falls with the dismissal of the bill.
By the Court.— The judgment of the circuit court is affirmed.

 Sec. 655, S. & B. Ann. Stats., provides: “Whenever two fifths of the legal voters of any county, to be determined by the poll-lists of the last previous general election held in such county, the names of which voters shall each appear on some one of, the poll-lists of said election, shall present to the board of supervisors a petition, signed by them, ashing a change' of the county seat to some other place, such place to be designated in such petition, it shall be the duty of such board to submit the question of removal of the county seat to a vote of the qualified voters of the county in the manner herein provided. . . .” — Rep.